878 F.2d 1436
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hope STANFIELD, Plaintiff-Appellant,v.U.S. POSTAL SERVICE, Defendant-Appellee.
No. 88-3810.
United States Court of Appeals, Sixth Circuit.
July 6, 1989.

Before KENNEDY, NATHANIEL R. JONES and WELLFORD, Circuit Judges.
PER CURIAM.


1
The plaintiff-appellant, Hope Stanfield, appeals from the district court's judgment dismissing this action filed under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Sec. 2000e et seq.  (1982).  The district court dismissed the case because Stanfield failed to name the Postmaster General as the party defendant, as required under 42 U.S.C. Sec. 2000e-16(c).  In addition, because the Postmaster General did not receive notice of the action within the thirty-day limitations period contained in section 2000e-16(c), or within the forty-five day extension period which had previously been granted by the court, the district court held that any attempt by Stanfield to amend the complaint would not "relate back" to the original filing under Rule 15(c) of the Federal Rules of Civil Procedure.


2
Having reviewed the record in this case, we find no error in the district court's well reasoned opinion.  In addition, we find that Stanfield did not effect service of process within the 120-day limitations period contained in Rule 4(j) of the Federal Rules of Civil Procedure.  For these reasons, we AFFIRM the judgment of dismissal.